This action was brought for recovery of $3,500 and interest being the balance due upon a contract between the parties, dated May 31, 1921. An affirmative defense alleged that, at a time when there was $7,000 due upon the contract, and the defendants financially embarrassed and insolvent, the parties entered into an oral agreement whereby the plaintiff agreed to accept the $7,000 without interest. That thereafter $3,500 was paid thereon and a tender made of the remaining $3,500. Upon trial of the cause the trial court found for the plaintiff, and entered judgment for $3,500, together with interest thereon.
A single question is presented by this appeal. The appellants claim that the court erred in not making a finding upon its affirmative defense based upon the oral agreement; citing BartoCo. v. Aylmore, 125 Wash. 394, 216 P. 857. They contend that it was the duty *Page 133 
of the court to make a specific finding as to whether or not the oral agreement to waive interest was entered into. It was admitted at the time of the argument in this court that the trial court by its oral decision found that the agreement had not been entered into, and that decision is brought here attached to the statement of facts. The court did make formal findings, not only that the principal was due, but that the interest was also due, and respondent contends that such a finding is, in effect, one upon the question here presented. This is not necessarily conclusive, since this court can not tell therefrom whether it was made because the trial court found that no oral agreement had been entered into, or because it upheld the respondent's contention that there was no consideration therefor.
We think it our duty, however, to consider the findings in the light of the court's oral decision, and since it appears without question that the court intended by its finding to hold that the oral agreement was not entered into, it would appear that the question presented is highly technical. The purpose of findings is to enable this court to review the questions upon appeal, and when it clearly appears what questions were decided by the trial court, and the manner in which they were decided, we think that the requirements have been fully met.
The judgment is affirmed.
TOLMAN, C.J., BRIDGES, MAIN, and PARKER, JJ., concur. *Page 134